DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on February 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on February 12, 2020.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 3, it is not clear what is meant by “the measurement circuit is made of a material identical to that of the second switching device”, since the claims do not specify what element(s) form the measurement circuit, it is not the measurement circuit is made of any material”. 

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiew et al. (U.S. Pub. No. 2007/0019450 A1, hereinafter “Tiew”).

In re claim 1, Tiew discloses a power module (Fig. 2) comprising: a switching device (54); a current-voltage conversion circuit (comprising elements 56, 80, 82) into which current output from the first switching device flows (Para. 0021-0022); a measurement circuit (84) that measures magnitude of the current (Para. 0022); and an output terminal (output terminal of 84) that outputs an output signal indicating the magnitude of the current measured by the measurement circuit (Para. 0021-0022), wherein the measurement circuit measures the magnitude of the current output from the first switching device based on a resistance value (resistance value of resistor 80) of the current-voltage conversion circuit (Para. 0021-0022), and the first switching device and the measurement circuit are formed implemented in one semiconductor package (Para. 0016-0022 and 0024-0027).

In re claim 2, Tiew discloses (Fig. 2) wherein the current-voltage conversion circuit includes a second switching device (56) that is a switching device made of a material different 

In re claim 3, Tiew discloses (Fig. 2) wherein the first switching device (54) and the second switching device (56) are cascode-connected to each other (switches 54 and 56 are cascode connected to each other), and the measurement circuit (84) is made of a material identical to that of the second switching device (Para. 0016-0022 and 0024-0027).

In re claim 4, Tiew discloses wherein the first switching device includes gallium nitride (GaN) or silicon carbide (SiC), and is made of a material different from that of the second switching device (Para. 0016-0022 and 0024-0027).  


In re claim 5, Tiew discloses (Fig. 2) wherein the measurement circuit (84) measures the magnitude of the current output from the first switching device based on a potential difference between both ends of the current-voltage conversion circuit, the potential difference being generated by on-resistance of the current- voltage conversion circuit (Para. 0016-0022 and 0024-0027).

In re claim 6, Tiew discloses (Fig. 2) a second switching device (56) that is a switching device made of a material different from that of the first switching device (Para. 0016-0022 and 

In re claim 7, Tiew discloses (Fig. 2) wherein the current-voltage conversion circuit includes: a current supply unit (82) that supplies current proportional to current flowing through the first switching device (Para. 0016-0022 and 0024-0027); and a resistor (80) connected in series to the current supply unit, and the measurement circuit measures the magnitude of the current output from the first switching device based on a potential difference between both ends of the resistor and a resistance value of the resistor (Para. 0016-0022 and 0024-0027).

In re claim 8, Tiew discloses a DC-DC converter (50) comprising: the power module according to claim 1 (See rejection of claim 1 as explained above); and a control device (66) that outputs a control signal based on an output signal of the power module as a signal for controlling the first switching device included in the power module (Para 0018). 

In re claim 9, Tiew discloses wherein the control device (66) outputs the control signal based on magnitude of current measured by the power module (Para 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838